[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
"Motion For Waiver" #404.00 is denied.
Elaine Shure does not have a pro se appearance. Lydia Shure, Esq. Elaine Shure's appearing attorney of record did not file or sign the Motion for Waiver. The Motion for Waiver was not filed under oath. P.B.63-6. In the alternative the Motion for Waiver was not accompanied by an affidavit of financial condition. P.B. 63-6.
The Memorandum of Decision was dated and filed December 26, 2002 and the Motion for Waiver was not filed "within the time provided by the rules for taking an appeal." P.B. 63-6. The Motion for Extension of Time to File an Appeal #400.00 dated December 30, 2002 was not timely filed directly with the trial court in the manner ordered by the trial court due to the lack of clerical staff and thus the Motion for Extension of Time to File an Appeal was filed beyond the time provided by the rules for taking an appeal.
  BY THE COURT TIERNEY, J.
CT Page 2747